Citation Nr: 0517532	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION
The veteran had active service from September 1970 to 
September 1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in  Buffalo, New 
York, in March 2003, which denied the claim.

In the Informal Hearing Presentation, the veteran's 
representative raises the issue of entitlement to service 
connection for tinnitus.  As this matter has not been 
addressed by the RO, it is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hearing loss 
disorder is causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in October 2002.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  Another 
VCAA notice letter was provided to the veteran in May 2003.  
As such, these letters fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the November 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and VA treatment records and 
examination reports.  When filling out his substantive appeal 
(VA Form 9), the veteran waived his right to a hearing before 
the Board.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Upon entrance into service, the veteran denied hearing 
problems.  An audiometric examination at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
\
15
LEFT
5
10
10
\
5

Service medical records are negative for treatment of hearing 
problems.  The veteran's June 1973 discharge examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
\
15
LEFT
10
5
0
\
5

A document from June 1973 indicates that although the veteran 
underwent his separation examination more than 3 working days 
prior to his departure, he had not experienced any changes in 
his medical condition.

The veteran's DD Form 214 reveals that he received the 
National Defense Service Medal; the Republic of Vietnam 
Campaign Medal; the Vietnam Service Medal with one Bronze 
Service Star; and the Sharpshooter (Rifle) Meritorious Unit 
Commendation.  

The first mention of hearing loss appeared in an October 1979 
private employer's record of the veteran's audiometric 
history.  This record was prepared because the veteran was a 
new hire to that company.  In response to the questions, the 
veteran noted he was not sure if he had hearing loss.  Noise 
exposure was listed as a power mower and power tools 
occasionally.  The veteran noted that he possibly had hearing 
loss due to noise exposure in service, with artillery and 
combat.  The report did note that the veteran used earplugs 
during basic training.  No audiological findings were 
included.

In August 2002, the veteran was examined by a private 
audiologist.  Remarks on the report noted that the veteran 
had no tinnitus or vertigo.  It was also noted that he used 
power tools, rarely without hearing protection, and used the 
lawn mower once a week.  This audiological evaluation 
revealed pure tone thresholds ranging from 30 decibels to 70 
decibels between 500 and 4000 hertz.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 80 percent in the left ear.  The audiologist 
noted that the veteran's hearing had decreased significantly 
since the 1973 hearing test.  Concluding his assessment, the 
audiologist opined that noise exposure during the veteran's 
military service "certainly could be a large contributor to 
his hearing loss."  

The veteran states, in December 2002 correspondence, that at 
the time of his 1973 discharge he "knew something was 
wrong" with his hearing.  He further stated that he asked 
for a hearing test at his discharge physical.

An April 2003 letter describes a specific rocket attack that 
occurred while the veteran was stationed at Vietnam.  
Reportedly, the veteran was located behind a tractor-trailer 
with ammunition that exploded because of the attack.  In 
addition, the veteran reported being subjected to numerous 
hearing tests until he received a passing score, as was 
customary.  

The June 2003 notice of disagreement included a chronology, 
signed by the veteran, of his service in Vietnam and 
subsequent employment.  This account contains references to 
in-service noise exposure including artillery and airport 
traffic.  There is also reference to veteran's "very quiet" 
post-military occupational environment as an engineer. 

On the report of an August 2003 VA examination, the examining 
physician noted she carefully reviewed the claims file.  Upon 
examination, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
60
65
LEFT
35
45
55
60
55

Speech recognition scores were 80 percent in the right ear 
and 88 percent in the left ear.  The examiner diagnosed the 
veteran with normal/mild sloping to severe sensorineural 
hearing loss, bilaterally.  She discussed the evidence in the 
record, including 1979 employment report.  The examiner 
stated that it was obvious that the veteran has incurred a 
noise-related hearing loss during his lifetime, and that it 
was obvious that he did have combat noise exposure while in 
the service.  However, the examiner noted that his separation 
examination showed normal hearing in both ears in June 1973, 
and that it was not until 1979 that it was mentioned that the 
employer started testing his hearing, although no audiograms 
were of record.  The examiner concluded that "it is not at 
least as likely as not that [the veteran's] hearing loss was 
related to military service noise exposure in light of the 
normal hearing evaluation in both ears that was found on his 
separation examination."  

In December 2003, the veteran again referenced his noise 
exposure in service from rocket and mortar fire, affirmed 
that 1979 was the first time his hearing was tested since 
discharge, and reiterated that his post-service occupations 
have not exposed him to noise.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service." Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the veteran has established the presence of a 
current hearing loss disability.  However, the veteran's 
service discharge examination showed normal hearing in all 
frequencies tested.  The earliest notation of possible 
hearing loss was in 1979, although no audiogram was provided.  
The first medical evidence definitively establishing hearing 
loss was an August 2002 private audiogram.

Through various correspondences, the veteran contends his 
current hearing loss is linked to loud noise in service.  
However, a layperson is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

With regard to the noise exposure, the Board notes that the 
veteran's DD Form 214 does not reveal the award of any combat 
medals or citations.  Moreover, although the veteran reported 
that he had constant tinnitus beginning 25 to 30 years ago, 
he denied having tinnitus on the private audiogram in August 
2002.  Further, although the veteran noted that in 1979 his 
employer started testing his hearing every three months, the 
report or record shows the hearing questionnaire was 
completed because he was newly hired.  Finally, on his VA 
examination, the veteran noted he never used hearing 
protection in service, but the 1979 employment questionnaire 
revealed that the veteran had used earplugs during basic 
training.

To support his claim, the veteran has submitted a private 
medical opinion, in which the audiologist states that the 
veteran's noise exposure in the military "certainly could be 
a large contributor to his hearing loss."  However, this 
report notes only that his hearing has decreased 
significantly since 1973, a period of approximately 29 years.  
The phrase "certainly could be" renders the opinion 
speculative at best, and the examiner provides no rationale 
for the conclusion.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Conversely, the VA examiner's opinion was rendered after a 
review of the entire claims file, and examination of the 
veteran.  The examiner accepted the veteran's recitation of 
combat noise exposure, but explained that the normal findings 
on separation examination made it not as likely as not that 
the hearing loss was related to military noise exposure.  

The Board finds the VA examiner's opinion is clear and 
provides a rationale which rests on a solid underpinning of 
facts.  Accordingly, it is given greater weight than the 
private audiological evaluation.  As the preponderance of the 
evidence is against the claim, service connection for 
bilateral hearing loss must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


